UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [X]Preliminary Proxy Statement [_]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [_]Definitive Additional Materials [_]Soliciting Material Pursuant to Rule 14a-11(cc) or Rule 14a-12 COMMUNICATE.COM INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [_]Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate valueof transaction: N/A (5) Totalfee paid: $[_] [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. April , 2008 Dear Shareholders: You are cordially invited to attend the annual meeting of shareholders Communicate.com Inc. to be held at[] on Monday, May 26, 2008 at 9:30 A.M. (Pacific Standard Time). At the meeting, shareholders will be asked to vote on the election of four (4) directors, the amendment of the Company’s Articles of Incorporation to change the name of the Company from “Communicate.com Inc.” to “Live Current Media Inc.”, the ratification of the appointment of Ernst & Young LLP as the Company’s independent auditor for the Company’s 2008 fiscal year and the approval of the Company’s 2007 Stock Incentive Plan. The Notice of Annual Meeting of Shareholders and Proxy Statement accompanying this letter provide detailed information concerning matters to be considered at the meeting. Your vote is important. I urge you to vote as soon as possible, whether or not you plan to attend the annual meeting. Thank you for your continued support of Communicate.com Inc. Sincerely, /s/ C. Geoffrey Hampson C. Geoffrey Hampson, Chairman 2 COMMUNICATE.COM INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS MAY 26, To our Shareholders: The Annual Meeting of Shareholders of Communicate.com Inc. will be held at 9:30 A.M. (Pacific Standard Time) onMonday, May 26, 2008, at [] for the following purposes: 1.To elect four (4) directors, each to a one-year term or until the next annualmeeting; 2.To ratify the selection of Ernst & Young, LLP as the independent auditorfor Communicate.com Inc.; 3.To approve the amendment of our Articles of Incorporation to change of thename of Communicate.com Inc. to “Live Current Media Inc.”; 4.To approve the Communicate.com Inc. 2007 Stock Incentive Plan; and 5.To transact any other business that may properly come before the meeting. Only shareholders of record at the close of business on April 15, 2008 are entitled to notice of, and to vote at, the meeting. BY ORDER OF THE BOARD OF DIRECTORS /s/ C. Geoffrey Hampson C. Geoffrey Hampson Chairman of the Board and CEO Vancouver April , 2008 IMPORTANT Whether or not you plan to attend the meeting, please sign, date, and return promptly the enclosed proxy, either in the enclosed envelope as promptly as possible.Returning the enclosed proxy card will not affect your right to vote in person if you attend the meeting but will ensure your shares are voted and may save the Company the additional expense of further solicitation. 3 #645 – 375 Water Street Vancouver, British Columbia V6B 5C6 (604)453-4870 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Communicate.com Inc. to be voted at our Annual Meeting of Shareholders to be held on Monday, May 26, 2008 at []. These proxy materials and the enclosed
